Citation Nr: 1412256	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-01 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Basic eligibility to receive a transfer of educational benefits under Chapter 33, United States Code. 



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The Veteran served on active duty in the Navy from January 2004 to January 2008 and in the Army beginning in January 2009.  The appellant is the Veteran's spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied basic eligibility for a transfer of educational benefits under Chapter 33, United States Code.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO in its August 2011 decision denied the appellant's claim for basic eligibility for a transfer of educational benefits under Chapter 33, because there was no evidence that the Veteran had applied for the transferability program through the TEB [Transfer of Education Benefits] website.  (Service members must be approved through the TEB website before the VA can issue a certificate of eligibility.)  The RO stated that it therefore could not obtain information from the Army that his dependent, the appellant, had been approved for the transferability program.  

By way of background, the Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38, U.S.C.A Chapter 33.  VA promulgated new regulations to implement the change in law in March 2009, and the regulations are now codified at 38 C.F.R. §§ 21.9500-21.9770 (2013).  Under these provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance under Chapter 33 and can transfer up to the full 36 months of his or her entitlement to a dependent.  38 C.F.R. §§ 21.9550, 21.9570.

The Chapter 33 provisions that pertain to the authority to transfer unused education benefits to family members are found in 38 U.S.C.A. § 3319 (West Supp. 2012).  An eligible individual is any member of the uniformed services who, at the time of the approval of the individual's request to transfer entitlement to educational assistance under this section, has completed at least (1) six years of service in the armed forces and enters into an agreement to serve at least four more years as a member of the uniformed services; or (2) the years of service as determined in regulations pursuant to subsection (j).  38 U.S.C.A. § 3319(b).  Further, an individual approved to transfer an entitlement to educational assistance under this section may transfer his entitlement to his spouse.  38 U.S.C.A. § 3319(c)(1). 

In this case, the appellant filed VA Form 22-1990E, Application for Family Member to Use Transferred Benefits, in August 2011, seeking to use the Veteran's Post-9/11 GI Bill (Chapter 33) education benefits through the "Transfer of Entitlement" program.  In reaching the decision to deny her application, the RO consulted records of the Department of Defense (DoD), because 38 U.S.C.A. § 3319 and 38 C.F.R. § 21.9570 provide that a decision as to transferability of Chapter 33 benefits rests with the service department and not VA.  Thus, the RO had requested verification of the Veteran's eligibility to benefits under the TOE (transfer of entitlement) program through the DoD records.  As indicated on "Veterans Information Solution" printouts, dated in August 2011, October 2011, and January 2012, reflective of DoD data, there was "No Transfer of Entitlement Information."  Those printouts also indicated that the record contained therein had last been updated in January 2010, which if accurate would mean that the Veteran would not have met one of the eligibility requirements (i.e., at least six year of service) to transfer his education benefits to the appellant at that time.  

The Board notes, however, that the appellant asserted in her substantive appeal statement, which was dated in November 2011 and received by the RO in January 2012, that the "proper forms" had "now" been sent, and she asked the RO to reconsider her application.  This request is ambiguous as it does not identify what forms were purportedly filed, where they were filed, and whether, if processed, they would change the outcome of her appeal.  After receipt of the appellant's substantive appeal statement, the RO in January 2012 sought to determine the Veteran's eligibility to the Chapter 33 TOE provision, but it did not thereafter readjudicate the appellant's claim following receipt of negative findings.  It does not appear that the appellant was notified of such findings and given opportunity to respond.  Further, the aforementioned forms, if intended to be processed by a service department, may have required additional time, and another effort by the RO to determine whether the service department has found the Veteran eligible to transfer his Chapter 33 entitlement to the appellant is deemed necessary.     

Accordingly, the case is REMANDED for the following action:

1.  Determine, through appropriate service department records, whether the Veteran has been approved to transfer entitlement to Post-9/11 GI Bill (Chapter 33) education benefits to the appellant.  All efforts made, and the results received, should be documented in the claims file. 

2.  Following completion of the foregoing, the RO should readjudicate the appellant's claim for basic eligibility to receive a transfer of educational benefits under Chapter 33, United States Code.  If the benefit sought remains denied, the RO should issue an appropriate supplemental SOC and afford the appellant the opportunity to respond. 
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2013).



